            Case 1:20-mc-00155-CM Document 1 Filed 03/15/20 Page 1 of 2
                                                                  20mc155 (CM)

                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

                                                                           M10-468
 IN RE: CORONAVIRUS/COVID-19 PANDEMIC
                                                                     STANDING ORDER


 THIS MATTER RELATES TO: Entry Into Courthouses


       In order to protect public health, and in recognition of the national emergency that was

declared by the President of the United States on March 13, 2020, the United States District

Court for the Southern District of New York hereby issues the following order:

       The United States Courthouses in Manhattan, White Plains and Poughkeepsie will

remain open for business, but access to the buildings will be restricted. Security will only

permit access to the following persons:

             •   Persons who have been ordered to appear by any judge of the Southern District of
                 New York;

             •   Debtors, creditors and their attorneys who have case-related business before the
                 Bankruptcy Court;

             •   Government employees who work in the courthouse and are authorized to appear
                 by their employer;

             •   Contractors who are authorized to appear by the Office of the District Executive;

             •   United States Postal Service mail carriers, private mail carriers and private
                 delivery services;

             •   Law enforcement personnel;

             •   Credentialed courthouse press;

             •   Family members of criminal defendants who are attending scheduled proceedings;

             •   Persons with an interest in attending scheduled criminal trials;

             •   Victims and their family members who are attending scheduled proceedings;

             •   Jurors in ongoing trials and grand jurors; and

                                                  3
               Case 1:20-mc-00155-CM Document 1 Filed 03/15/20 Page 2 of 2



                 •   Persons designated by the Chief Judge of the United States Court of Appeals for
                     the Second Circuit.

          Persons otherwise authorized to enter must pass the screening protocol that can be found in

the Second Amended Standing Order in the matter now entitled In re Coronavirus/COVID-19

Pandemic (M-10-468), entered March 13, 2020, which can be found at

https://nysd.uscourts.gov/covid-19-coronavirus. No one will be permitted to enter in violation of that

protocol.

SO ORDERED.

 Dated:      March 15, 2020
             New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge




                                                     3
